MIGUEL ANGEL REYNAGA
HERNANDEZ,

Plaintiff,
vs.
DERREK SKINNER, in his individual
capacity, and PEDRO HERNANDEZ, in

his individual capacity,

Defendants.

 

 

  

sep 24 2019
strict Court

k,US D
Ole ctrict ot Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

CV 18-40-BLG-SPW

ORDER

Plaintiff filed an Unopposed Motion to Stay Trial Date and Pretrial

Deadlines (Doc. 73) pending resolution of Defendants’ interlocutory appeal to the

Ninth Circuit. For good cause being shown,

IT IS HEREBY ORDERED that the Final Pretrial Conference scheduled

for Tuesday, November 12, 2019 at 1:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the trial date of November 18, 2019 at

9:00 a.m. is VACATED, along with all pretrial deadlines.
The Clerk of Court is directed to notify the parties of the making of this

Order.
a.

,
DATED this _o/ day of sy 2019.
ea -. Bitte.

SUSAN P. WATTERS
United States District Judge
